                                 Case 8:20-bk-06484-CPM                     Doc 38-1             Filed 07/08/21           Page 1 of 3
  Ocean Title LLC                                                                                                          ALTA Combined Se lement Statement
  1095 Broken Sound Pkwy NW
  Ste 100
  Boca Raton, FL 33487
  (866) 202‐8200


  File #:                     OT‐335                       Property               12723 Ivory Stone Loop      Se lement Date    09/10/2021
  Prepared:                   06/21/2021                                          Fort Myers, FL 33913        Disbursement Date 09/10/2021
  Escrow Oﬃcer:               Joshua M. Liszt Esq.         Buyer                  Alex Taveras
                                                                                  1182 Biscayne Drive
                                                                                  Cape Coral, FL 33909
                                                           Seller                 Traci Stevenson, as Trustee
                                                                                  of the Bankruptcy Estate of
                                                                                  Jonathan Schellhorn
                                                                                  P.O. Box 86690
                                                                                  Madeira Beach, FL 33738
                                                           Lender




                    Seller                                                                                                                Buyer
        Debit                   Credit                                                                                            Debit             Credit
                                              Primary Charges & Credits
                               $310,000.00 Sales Price of Property                                                               $310,000.00
                                              Deposit                                                                                                $3,030.00
                                              Loan Amount                                                                                         $279,000.00


                                              Prora ons/Adjustments
         $3,079.87                            County Taxes 01/01/2021 to 09/10/2021                                                                  $3,079.87
                                     $96.67 HOA Maintenance 09/10/2021 to 09/30/2021                                                  $96.67


                                              Payoﬀs/Payments
      $265,715.80                             Payoﬀ to The Federal Savings Bank


                                              Government Recording and Transfer Charges
             $27.00                           Recording Fees                                                                         $200.00
                                              ‐‐‐Deed: $27.00
                                              ‐‐‐Mortgage: $200.00
         $2,170.00                            Documentary Stamp Tax (State Deed Taxes) to Oﬃcial Records Department
                                              Documentary Stamp Tax (State Security Instrument Taxes) to Oﬃcial                      $976.50
                                              Records Department
               $9.00                          E‐Recording Fee to Simpliﬁle
                                              Intangible Tax (State Security Instrument Taxes) to Oﬃcial Records                     $558.00
                                              Department
            $100.00                           MTS/QCD Recording Fee to Oﬃcial Records Department


                                              Commissions
        $12,400.00                            Lis ng Agent Commission to Coldwell Banker Bonita Springs
         $6,200.00                            Selling Agent Commission to Florida Coastline Realty LLC


                                              Title Charges
                                              Title ‐ Lender's Title Policy to Fidelity Na onal Title Insurance Company              $517.50
            $150.00                           Title‐ Abstract/Commitment Fee to Fidelity Na onal Title Insurance
                                              Company
                                              Title‐ Courier/Mailing Fee (3) to FedEx / Ocean Title LLC (reimb.)                      $53.00
                                              Title‐ CPL Fee to Ocean Title LLC                                                      $175.00
            $275.00                           Title‐ Document Prepara on Fee to Ocean Title LLC
            $350.00                           Title‐ Exam Fee to Ocean Title LLC
         $1,295.00                            Title‐ Se lement/Closing Fee to Ocean Title LLC                                      $1,295.00




Produced by Ocean Title LLC
Using Qualia                                                                       Page 1 of 2                                                                OT‐335
                                                                                                                                               Printed on 06/21/2021
                               Case 8:20-bk-06484-CPM                    Doc 38-1            Filed 07/08/21            Page 2 of 3


                    Seller                                                                                                            Buyer
        Debit                  Credit                                                                                         Debit             Credit
                                            Title‐ Wire Fee (4 IN / 1 OUT) to TD Bank / Ocean Title LLC (reimb.)                 $60.00
         $1,625.00                          Title ‐ Owner's Title Policy to Fidelity Na onal Title Insurance Company


                                            Miscellaneous Charges
         $9,300.00                          Bankruptcy Estate Fee to Traci Stevenson, as Trustee of the Bankruptcy
                                            Estate of Jonathan Schellhorn
                                            Broker Processing Fee (If App/Es mate) to Selling Agent                             $295.00
                                            Buyer's Premium Fee to Traci Stevenson, as Trustee of the Bankruptcy               $6,200.00
                                            Estate of Jonathan Schellhorn
                                            HOA Applica on Fee to HOA                                                           $100.00
         $6,000.00                          HOA Lien Payoﬀ/ Estoppel Request Fee to HOA
                                            HOA Transfer Fee to HOA                                                            $1,000.00
            $400.00                         Municipal Lien Search Fee to Vendor / Ocean Title LLC (reimb.)
                                            Survey Fee, Plot Plan (Es mate) to Vendor                                           $335.00
         $1,000.00                          U lity Lien Payoﬀ to U lity Department


                    Seller                                                                                                            Buyer
        Debit                  Credit                                                                                         Debit             Credit
      $310,096.67             $310,096.67                                    Subtotals                                       $321,861.67      $285,109.87
                                                                          Due from Buyer                                                        $36,751.80
                                    $0.00                                 Due from Seller
      $310,096.67             $310,096.67                                      Totals                                        $321,861.67      $321,861.67


  See signature addendum




Produced by Ocean Title LLC
Using Qualia                                                                   Page 2 of 2                                                                OT‐335
                                                                                                                                           Printed on 06/21/2021
                              Case 8:20-bk-06484-CPM              Doc 38-1         Filed 07/08/21                Page 3 of 3
Signature Addendum
  Acknowledgement
  We/I have carefully reviewed the Se lement Statement and ﬁnd it to be a true and accurate statement of all receipts and disbursements made on my
  account or by me in this transac on and further cer fy that I have received a copy of the Se lement Statement.
  We/I authorize Ocean Title LLC to cause the funds to be disbursed in accordance with this statement.




  Alex Taveras                                                    Date       Traci Stevenson, as Trustee of the Bankruptcy Estate of Jonathan Schellhorn     Date




Se lement Agent                                                   Date




Produced by Ocean Title LLC
Using Qualia                                                                                                                                                   OT‐335
                                                                                                                                                Printed on 06/21/2021
